 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JIMMY BILLS,                                                 Case No. 2:16-cv-02137-KJM-EFB (PC)
12
                                                   Plaintiff, ORDER RE JOINT STIPULATION AND
13                                                            REQUEST FOR EXTENSION OF
                         v.                                   PRETRIAL DEADLINES AND TRIAL
14                                                            DATE IN VIEW OF CONTINUED
                                                              SETTLEMENT CONFERENCE
15   E. SANCHEZ, et al.,
16                                             Defendants.
17

18   ///

19   ///

20   ///

21

22

23

24

25

26

27

28
     08860-00001/11050423.1                                   1
                      Order Re: Joint Req. for Extension Pretrial Deadlines and Trial Date (2:16-cv-02137-KJM-EFB (PC))
 1           Having reviewed the parties’ Joint Stipulation and Request for Extension of Pretrial
 2   Deadlines and Trial Date in view of Continued Settlement Conference, the Court orders that the
 3   deadlines set in the Court’s previous Order, ECF No. 81, are continued as follows:
 4

 5                  Event                            Current Deadline                    Modified Deadline
 6    Disclosures of expert
      witnesses                                    September 13, 2019                    November 15, 2019
 7    Supplemental list of expert
      witnesses                                    September 27, 2019                    November 29, 2019
 8    Deadline for plaintiff to
      request amendment of exhibit                   October 11, 2019                    December 13, 2019
 9
      list to include additional
10    materials that were previously
      withheld
11    Supplemental joint pretrial
      conference statement                           October 18, 2019                    December 20, 2019
12
      Close of expert discovery                    November 15, 2019                      January 17, 2020
13
      Final pretrial conference                    November 15, 2019                      January 17, 2020
14
      Trial                                         December 16, 2019                     February 24, 2020
15

16

17           IT IS SO ORDERED.

18   DATED: September 6, 2019.
19

20
                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
     08860-00001/11050423.1                                   2
                      Order Re: Joint Req. for Extension Pretrial Deadlines and Trial Date (2:16-cv-02137-KJM-EFB (PC))
